10
11
12
13
14
15
16
17
18
19
20
21
22
23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* Ok ok
BRIAN BALLENTINE, et al., Case No. 2:14-cv-01584-APG-EJY
Plaintiffs,
ORDER SETTING BRIEFING
V. SCHEDULE

LAS VEGAS METROPOLITAN POLICE
DEPARTMENT, et al.,

Defendants.

 

 

 

 

Based on the parties’ Joint Status Report (ECF No. 225),

IT IS ORDERED that any party wishing to file a motion for summary judgment must do
so by September 13, 2019. Responses to any filed motions are due by October 4, 2019, and
replies are due by October 18, 2019.

DATED this 23rd day of August, 2019.

C<——

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
